 1   Steven A. Nielsen (Calif. Bar No. 133864)
 2   steve@nielsenpatents.com
     100 Larkspur Landing Circle, Suite 216
 3   Larkspur, CA 94939-1743
     Telephone: (415) 272-8210
 4
     Jay Johnson (Admitted Pro Hac Vice)
 5   jay@kjpllc.com
 6   Kizzia Johnson PLLC
     1910 Pacific Ave.
 7   Suite 13000
     Dallas, TX 75201
 8   Telephone: (214) 451-0164
 9
10   Counsel for Plaintiff
     Mentone Solutions LLC
11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
13
14   MENTONE SOLUTIONS LLC,                              Case No. 4:18-CV-07749-HSG
15                        Plaintiff,                     [PROPOSED] ORDER
16          v.
17                                                       Judge Haywood S. Gilliam, Jr.
     ASUS COMPUTER INTERNATIONAL,
18
                          Defendant.
19
          On this date, the Court considered the parties’ Stipulation to Extend Time to File A Response.
20
          Having considered the stipulation, the Court finds that it should be, and is hereby, GRANTED
21
22        Therefore, IT IS ORDERED that Plaintiff’s time to respond to Defendant’s Motion To

23   Dismiss is hereby extended 30 days up to and including May 30, 2019.
24          //
25
26
27
28
                                                                                           PROPOSED ORDER
                                                                                  Case No. 4:18-CV-07749-HSG
          SO ORDERED.
 1
 2
 3   Dated: 4/25/2019   _____________________________
                        UNITED STATES DISTRICT
 4                      COURT JUDGE HAYWOOD S.
                        GILLIAM, Jr.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                         2
                                                          PROPOSED ORDER
                                               Case No. 4:18-CV-07749-HSG
